DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 12/01/2021.  Claim 13 has been amended. Therefore, Claims 13-17 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
The Examiner respectfully withdraws the claim objections for claim 13.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1 of the two-part analysis from Alice Corp, claim 13 is directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices).  Thus, the claim falls within one of the four statutory categories.
3.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
Independent claim 13 recites: 
mine loan transaction data, the loan transaction data including at least some of the loan officer information and loan service provider information, the loan transaction data being provided in part via one or more loan officers”, “serve at least some of the loan service provider information, the loan service provider information served comprising one or more of a type of service provided, an amount of services provided, an amount of loans handled, and a number of loans in default, related to the one or more loan service providers”,  “calculate one or more vectors for each of the loan officer information and the loan service provider information, each of the one or more vectors representing a compatibility score between the loan officer information and the loan service provider information”, “the compatibility score being based in part on ranking criteria provided each of the one or more loan service providers, the ranking criteria being associated with the type of service provided, an amount of services provided, an amount of loans handled, and a number of loans in default represented by the loan service provider information”
The limitations as drafted under their broadest reasonable interpretation involve managing loan transaction information pertaining to matching loan officer information with loan service provider information to calculate a compatibility score, which encompasses mathematical calculations and commercial interactions, including, marketing/sales activities or behaviors and business relations, which fall under the mathematical concepts and  certain methods of organizing human activity groupings, as discussed in MPEP 2106.04 (a)(2)
The Applicant’s Specification in at least ¶ 0002-0003 emphasizes the commercial practice of optimizing and transmitting loan office information.  While technology has driven process automation in the mortgage lending industry, business is fueled by strong client relationships. As a result, the entire food chain is largely controlled by the loan officers and the loans they produce.
As such, the limitations of claim 13 fall within the mathematical concepts grouping because the claimed limitation of calculating a compatibility score between a loan officer and a loan service provider encompasses a mathematical operation or an act of calculating using mathematical methods to determine a variable or number. Additionally, the series of steps fall within the certain methods of organizing human activity grouping because steps for mining loan transaction data, serving loan provider information, and  calculating compatibility score describe fundamental economic practices, sales/marketing activities, or behaviors for protecting the loan officer and/or loan service provider against risk. In sum, the limitations involve marketing/sales activities or behaviors a user may perform when retrieving and comparing loan transaction data to find a loan officer.  Accordingly, claim13 recites an abstract idea.
4.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, the
judicial exception is not integrated into a practical application because the additional elements of: “a system”, “a platform server”, “one or more databases”, “a user device”,  “a web server configured to facilitate communication between the platform server and a plurality of client devices”, “a plurality of client devices, each of the plurality of client devices having a display to display a graphical user interface”, “one or more business servers” are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f)
	The other additional elements of: “generate a graphical representation of the compatibility score; and communicate, via the web server, the graphical representation of the compatibility score for display in the graphical user interface in the display of each of the plurality of client devices, so as to match a loan officer with at least one loan service providers based on the compatibility score” are adding insignificant extra-solution activity to the judicial exception (i.e., data gathering/output), as discussed in MPEP 2106.05 (g)  
The other additional element of: “for matching loan officers with one or more loan service providers based on a degree of matching between loan officer information and loan service provider information” is generally linking the user the judicial exception to a particular technological environment or field of use, as discussed
in MPEP 2106.05 (h)
5.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda 
6.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a system”, “a platform server”, “one or more databases”,  “a web server configured to facilitate communicate between the platform service and a plurality of client devices”, “a plurality of client devices, each of the plurality of client devices having a display to display a graphical user interface”, “one or more business servers”  amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The other additional elements of: “generate a graphical representation of the compatibility score; and communicate, via the web server, the graphical representation of the compatibility score for display in the graphical user interface in the display of each of the plurality of client devices.” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
‐understood, routine, and conventional functions when they are claimed in a merely generic manner.  Thus, the conclusion that the steps of “generating a representation of a compatibility score” and “communicating the representation of the compatibility score” are well-understood routine, conventional functions supported in MPEP 2106.05 (d)(II) under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, the claim is not eligible at Step 2B.
7.	Claim 14-17 are dependent of claim 13.  
Claims 14, 15, and &17 further describe the data (i.e., compatibility score, input representing a desired expertise, performance review criteria) included in the mathematical operations of the independent claim.  As such, claims 14, 15, & 17 merely narrow data of the abstract idea which does not integrate the judicial exception into a practical application or provide an inventive concept. Claim 16 “continuously updates the compatibility score with new mined loan transaction data” which merely adds insignificant extra solution activity to the judicial exception and MPEP 2106.05(d)(II) 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 13-17 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Response to Arguments
Applicant's arguments filed 01 December 2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “In particular, on Page 6 of the Office Action, the Examiner has stated that the claim elements are not indicative of integration into a practical application. Specifically, the Examiner states that the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field. (emphasis added). The present invention is directed to a system. The system is specifically designed for matching loan officers with one or more loan service providers based on a degree of matching between loan officer information and loan service provider information. This is a specific and defined technology, and not simply a recitation of the functionality or workings of a generic computing system.” 
	The Examiner respectfully disagrees and asserts the remarks here do not change the analysis. In Applicant’s Specification [¶ 0053] recites “to provide for interaction with a user, the subject matter described herein can be implemented on a computer having a display device, such as for example a cathode ray tube (CRT) or a liquid crystal display (LCD) monitor for displaying information to the user and a keyboard and a pointing device, such as for example a mouse or a trackball, by which the user may provide input to the computer.”  and as indicated in MPEP 2106.05 (b) it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept). For these reasons, the rejections under 101 are being maintained.

Applicant further argues “The system of the presently-claimed invention gathers and stores specific information, such as via a user device of one or more loan officers connected with the platform server, to be able to "calculate one or more vectors for each of the loan officer information and the loan service provider information, each of the one or more vectors representing a compatibility score between the loan officer information and the loan service provider information." This is a very specific and non-abstract technic to match loan officers with loan service providers. Prior to this invention, loan service providers would have to take great pains to contact each and every potential loan officer to find a match, and which match is potentially not an optimal match, based on such factors as "a type of service provided, an amount of services provided, an amount of loans handled, and a number of loans in default," as recited by claim 13. Notably, the match does not necessarily mean that a compatibility score means the highest vectors, i.e. the optimal objective data about each loan officer. Instead, some loan service providers may value certain vectors over other vectors, i.e. might value the amount of services provided while de-valuing an amount of loans handled.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains as indicated in MPEP 210.05 (a) merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. Additionally, as indicated in MPEP 2106.05 (f) – “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  In the instant case, matching loan officers with loan service providers alone cannot provide the improvement because an improvement in the abstract idea itself is not an improvement in technology. For these reasons, the rejections under 101 are being maintained.
Applicant further argues “Accordingly, claim 13 has been amended to clarify that the compatibility score is "based in part on ranking criteria provided each of the one or more loan service providers, the ranking criteria being associated with the type of service provided, an amount of services provided, an amount of loans handled, and a number of loans in default represented by the loan service provider information." As such, the loan service providers are able, through this claimed system, to provide a ranking criteria for various aspects of an ideal loan officer, so that the system can do a most efficient and effective matching based on the compatibility between the ranking criteria and the compatibility score toward that ranking criteria. Thus, the claimed system of claim 13, as amended, definitely recites integration of various novel aspects of a computing system into a practical application, and representing improvements (i.e. speed, accuracy, efficiency, etc.) of a technology field of matching loan officers with one or more loan service providers based on the degree of matching between loan officer information and loan service provider information.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks directed towards the computing system are merely “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" which does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).   Also, as indicated in MPEP 2106.05 (I) - as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 

With Respect to Rejections Under 35 USC 103
Rejections under this section have been withdrawn based on applicant's amendments to the claim 13. Closet prior art to the invention includes Corr (2006/0004651),
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629